Case 2:19-cv-01450-JAD-VCF Document 9 Filed 09/11/19 Page 1 of 2




                                                   2:19




                                                    ECF No. 9
Case 2:19-cv-01450-JAD-VCF Document 9 Filed 09/11/19 Page 2 of 2




     Based on the parties' stipulation [ECF No. 9], and it appearing that this court
     lacks jurisdiction, IT IS HEREBY ORDERED that this case is REMANDED
     back to the Eighth Judicial District Court, case no. A-19-796188-C, Dept.
     10. The Clerk of Court is directed to CLOSE THIS CASE.




                                    9-11-19
